      Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 1 of 11. PageID #: 440




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

TED PALLADENO, Et al                                Case No 3 : 18 CV 1352

                     Plaintiff,                     Judge Helmick
Vs.


GARY C MOHR, et al
Ohio Department of Rehabilitation and Corrections
Columbus, Ohio 43222

                     Defendants,

          RESPONSE TO MOTION TO DISMISS FILED BY THE DEFENDANTS


ERIC J ALLEN          (0073384)
The Law Office of Eric J Allen, LTD
4200 Regent, Suite 200
Columbus, Ohio 43219
Tele No. 614.443.4840
 Fax No. 614.573.2924
Email:eric@eallenlaw.com
        Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 2 of 11. PageID #: 441




                MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS

   I.        STANDARD

          A complaint must contain either direct or inferential allegations respecting all the

material elements to sustain a recovery under some viable legal theory. See Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 437 (6th Cir. 1988).

          In dismissing a complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P, "[t]he [*22] court

must construe the complaint in a light most favorable to the plaintiff, and accept all of [the]

factual allegations as true." Beztak Land Co. v. City of Detroit, 298 F.3d 559, 565 (6th Cir.

2002)(quoting Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998)). "'A motion to dismiss under

Rule 12(b)(6) should not be granted 'unless it appears beyond doubt that the plaintiff can prove

no set of facts in support of his claim which would entitle him to relief.'" Id. (citing Buchanan v.

Apfel, 249 F.3d 485, 488 (6th Cir. 2001)). Despite the instruction to construe the complaint

liberally in the plaintiff's favor, a complaint must contain "either direct or inferential allegations

respecting all the material elements," and those allegations must amount to more than "bare

assertions of legal conclusions." Scheid, 859 F.2d at 436.

   II.       LIBERALLY CONSTRUE THE COMPLAINT

          In this case, the complaint deals with inner workings of the department of corrections.

The exact actions and behavior as it relate to these allegations cannot be known until discovery is

completed. Certainly, these individuals are charged with supervising and directing individuals.

To define exactly what they did until discovery is complete is not possible.

          This complaint is exact enough to satisfy the civil rules of procedure. As stated above

this court must liberally construe this complaint in favor of the Plaintiff.

   III.      COMPLAINT IS PROPERLY PLEAD
      Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 3 of 11. PageID #: 442




         As stated above, the exact nature of the behavior exhibited in violating the rights of the

Plaintiff cannot be known in full until the discovery

   IV.      THE GREIVANCE SYSTEM

   Defendant states:

    It is therefore curious that Plaintiff’s Complaint struggles to allege that the grievance process
   is being blocked, Doc. 24, PageID 247, while concomitantly insisting that he exhausted all
   available administrative remedies before filing this action. Id. at PageID 246. Even if there
   was constitutional liability here, Plaintiff cannot have it both ways. Certainly, if Plaintiff
   exhausted his administrative remedies as he insists, his ability to grieve his claims could not
   have been impeded. Therefore, regardless whether Plaintiff’s ability to access the grievance
   system was marginally affected by some unidentified person, because there is no
   constitutional right to an effective grievance system, Keenan v. Marker, 23 F. App’x. at 407,
   and no personal involvement of any named defendant is alleged, Counts 1-2 of the Complaint
   should be summarily dismissed.

                                               DOC42, PageID 401


         It is well-established that the due process clause does not confer upon prison inmates a

right to an effective prison grievance procedure. Walker v. Michigan Dept. Of Corrections, 128

Fed. Appx. 441, 2005 WL 742743, (6th Cir. April 1, 2005). However, in order to sue prison

officials, he must exhaust all internal remedies. If he does not, the attorney general would

rightfully state he had not followed established federal law. His concern is more with being able

to seek outside remedies rather complaining of a system he already knows is unfair. The Prison

Litigation Reform Act requires that a prisoner must exhaust administrative remedies before filing

suit in the district court. Bey v. Johnson, 407 F. 3d 801, 805 (6th Cir. 2005) petition for cert. filed

74 U. S. L. W. 3424 (January 9, 2005). The Act states: "No action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted." 42 U. S. C. § 1997e(a) (2004)). The plaintiff-prisoner has the
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 4 of 11. PageID #: 443




burden of proving that a grievance has been fully exhausted, Id. (citing Baxter v. Rose, 305 F.3d

486, 488 (6th Cir. 2002)), and the prisoner must attach documentation to the complaint as proof.

Id. (citing Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998) cert. denied, 119 S. Ct. 88,

1998). Exhaustion [*7] is not jurisdictional; it is mandatory, Id. (citing Wyatt v. Leonard, 193

F.3d 876, 879 (6th Cir. 1999)), even if proceeding through the administrative system would be

"futile." Id.(citing Hartsfield v. Vidor, 199 F.3d 305, 308-310 (6th Cir.1999)).

        Plaintiff states that he was denied the proper paperwork by the unit staff. He created his

own. Defendants, as a whole or individually, did not respond to this appeal. It is likely that the

department will state that because he did not use the proper form, which was denied, that his

appeal would be dismissed. While the bureaucratic quagmire known as the prison grievance

system is well known, denying the very documents to pursue this appeal is the epitome of denial

of due process.

        The Prisoner Reform Litigation Act requires that the prisoner do everything possible to

exhaust the procedure. White v. McGinnis, 131 F.3d 593 (6th Cir. 1997). When the procedure is

obstructed, they must use due diligence in attempting to appeal. I.e. making his own forms. By

denying him the forms, Defendants have impeded his use of the grievance process.

   V.      RETALIATION

    Ohio Admin. Code 5120-9-31(H) prohibits ,"Retaliation or the threat of retaliation for the

use of the inmate grievance procedure is strictly prohibited. Any alleged or threatened retaliation

may be pursued through the inmate grievance procedure." Ohio Admin Code 5120-9-3(H).

   Plaintiff has alleged a substantial claim of retaliation for using the grievance system. The

complaint alleges he was harassed, abused, and neglected after complaining. This satisfies the

requirements to survive an attack under Civil Rule 12.
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 5 of 11. PageID #: 444




   VI.     HEALTH CARE CLAIMS

   Plaintiff would argue that he does complain of the deliberate indifference required for a claim

under the Eighth Amendment. In paragraph 50, he states.” Has been consistently told by

specialists outside of the ODRC that he must be provided a walking cane, the medications

neurotome and tramadol.” Doc 24, Amended complaint, at PageID# 250. Without this his legs

will go numb and fail. Id On several occasions, without this treatment, he has fallen. Id at

pageID 250-251.

   This is not a matter of healthcare not being provided to the Plaintiff’s liking. It is a matter of

specialists outside the sphere of ODRC influence telling the Defendants to provide this treatment

and them refusing. As a result, Plaintiff is falling and hurting himself further. This is deliberate

indifference.

   Further, "'Evidence that a prison doctor ignored an outside specialist's instructions for a

prison inmate is sufficient to survive a motion for summary judgment on a deliberate

indifference claim.'" Rhinehart v. Scutt, 2014 U.S. Dist. LEXIS 150229, 2014 WL 5361936, at

*20-21 (E.D. Mich. June 20, 2014); Perez v. Fenoglio, 792 F.3d 768 (7th Cir. 2015) (plaintiff

stated a claim for deliberate indifference where he alleged that prison doctor ignored the

treatment recommendations of outside specialists).

   This ignoring outside doctor instructions has been held to be enough to survive a motion for

summary judgment, a much higher standard than the Rule 12 standard.

   VII.    FORMULARY CLAIMS

   The plaintiff complains of the Defendants now require that the Plaintiff pay for all

medications provided to them as part of medical treatment. Plaintiff has no real source of

income to pay for prescribed medication. Plaintiff must choose between buying some of his
       Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 6 of 11. PageID #: 445




medication and paying for basic human needs like soap. Without a cheap alternative like over

the counter medications, Plaintiff must pay for more expensive counterparts.

   VIII. SINGLE CELL OCCUPANCY

   The real issue here is overcrowding. The United Supreme Court has found that

overcrowding present at Toledo violates the Federal Constitution. Brown v Plata 563 U.S. 493.

   The Eighth Amendment generally prohibits prison officials from being "deliberately

indifferent" to the health or safety of prison inmates and, as a result, causing them to suffer

unnecessary pain or injury. In Farmer v. Brennan, 511 U.S. 825, 839, 114 S. Ct. 1970, 128 L. Ed.

2d 811 (1994), the Court adopted "subjective recklessness as used in the criminal law" as the

appropriate definition for deliberate indifference. It held that "a prison official cannot be held

liable under the Eighth Amendment for denying an inmate humane conditions of confinement

unless the official knows of and disregards an excessive risk to inmate health or safety ...." Id. at

837.

   In the specific context of threats of harm posed by other inmates, the Court of Appeals [*10]

has recognized the duty of prison officials to protect inmates against assault at the hands of other

inmates. See Wilson v. Yaklich, 148 F.3d 596, 600 (6th Cir. 1998) ("Without question, prison

officials have an affirmative duty to protect inmates from violence perpetrated by other

prisoners"). At the same time, however, it is generally the case that officials, in order to be liable

under the Eighth Amendment, must be aware of a specific threat to either the plaintiff, or to a

class of persons to which the plaintiff belongs, and there must be objective evidence

substantiating that threat; that is, the risk of harm "must be based upon more than [the inmate's]

subjective fear." Browning v. Pennerton, 633 F.Supp.2d 415, 430 (E.D. Ky. 2009).
         Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 7 of 11. PageID #: 446




    The cells at Toledo are not designed to hold two prisoners for the twenty-three hours a day.

Overcrowding became such an issue the Defendant’s own employee’s picketed to change the

practice. And a powder keg has been building for years. As stated below, two inmates have

been murdered. Despite the loss of human life, the Defendants have made no steps to make PC

safer.

    IX.      PERSONAL SAFETY

    For a prisoner to prevail on an Eighth Amendment claim, he must show that he faced a

sufficiently serious risk to his health or safety and that the defendant official acted with

"'deliberate indifference' to [his] health or safety." Mingus v. Butler, 591 F.3d 474, 479-80 (6th

Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811

(1994) (applying deliberate indifference standard to medical claims); see also Helling v.

McKinney, 509 U.S. 25, 35, 113 S. Ct. 2475, 125 L. Ed. 2d 22 (1993) (applying deliberate

indifference standard to conditions of confinement claims)). Inmates have a constitutionally

protected right to personal safety grounded in the Eighth Amendment. Farmer, 511 U.S. at 833.

Thus, prison staff are obliged "to take reasonable measures to guarantee the safety of the

inmates" in their care. Hudson v. Palmer, 468 U.S. 517, 526-27, 104 S. Ct. 3194, 82 L. Ed. 2d

393 (1984). To establish a violation of this right, Plaintiff must show that the defendant was

deliberately indifferent to the Plaintiff's risk of injury. Walker v. Norris, 917 F.2d 1449, 1453

(6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 880-881 (6th Cir. 1988). While a prisoner does

not need to prove that he has been the victim of an actual attack to bring a personal safety claim,

he must at least establish that he reasonably fears such an attack. Thompson v. Cnty. of Medina,

Ohio, 29 F.3d 238, 242-43 (6th Cir. 1994) (holding that the plaintiff has the minimal burden of

"showing a sufficient inferential connection" between the alleged violation and inmate violence
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 8 of 11. PageID #: 447




to "justify a reasonable fear for personal safety"). Moreover, deliberate indifference on the part

of the prison official "entails something more than mere negligence," Farmer, 511 U.S. at 835,

but can be "satisfied by something less than acts or omissions for the very purpose of causing

harm or with knowledge that harm will result." Id. Under Farmer, "the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference." Id. at 837.

   Defendants have also began housing ultra-violent prisoners with vulnerable ones in the PC

units. The indifference is obvious. If you place a violent gang member into a cell with a

complacent or nonviolent prisoner there will be problems. This is not conjecture. Inmate

Hamlin was murdered in 2013 at Toledo. Last year, Donald Harvey was murdered at Toledo

Correctional. Harvey was housed in the PC unit. Their indifference is literally a matter of life

and death. One must ask how many prisoners must die before the failure to protect them and

enact rules that keep them safe. Notice to the defendants is that prisoners are being murdered, in

PC, on their watch. One would hope that they knew this occurred.

   X.      FOOD SERVICE

   The food itself falls outside of any constitutional protections. See, e.g., Davis v. Bedford Cty.

Jail, No. 4:15-CV-36-HSM-SKL, 2016 U.S. Dist. LEXIS 67711, 2016 WL 3014672, at *3 (E.D.

Tenn. May 24, 2016) ("Plaintiff's assertion that food was served at the wrong temperature relates

to the quality of the meals served at the jail. Allegations about the quality of prison food are far

removed from Eighth Amendment concerns because they do not constitute the wanton and

unnecessary infliction of pain upon an inmate.") However, the food is so bad that the contractor

had to be fined. The Defendants continue to deal with this vendor. That appears to be wanton

and unnecessary.
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 9 of 11. PageID #: 448




   The food provided under the current contract with the vendor is unfit for human

consumption. Because of this fact, individuals are required to spend whatever little money they

have on food provided in the commissary. The Defendants have fined the contractor for

providing substandard meals. However, what is most important to the Defendants is not the

welfare of the Plaintiff(s) but how much this contractor can save them in cost.

   Even if this food was fit for consumption, there would not be enough of it for the inmates.

This creates an ongoing health concern as the inmates are not provided enough calories to make

it through each day.

   XI.        ACCESS TO COURTS

   Prison inmates have a constitutional right of meaningful access to the courts. Bounds v.

Smith, 430 U.S. 817, 52 L. Ed. 2d 72, 97 S. Ct. 1491 (1977). This right is infringed by the

Defendants.

   The law library at the facility at Toledo is adequate. However, the protective custody

inmates are not allowed to use it. They are permitted a small, makeshift library for an hour and a

half per day, five days a week. This time is subject to the incidents of prison life, count, meals,

recreation.

         Even when they can go the law library they must pay for copies, pay for postage and are

unable to keep law books or documents as part of their legal property.

   XII.       PAROLE BOARD

   While the Plaintiff(s) may not be afforded a constitutional right to parole, there must be a fair

and just process. The parole board established rules for parole, abolished the rules when sued in

Layne, set up a set of amorphous, subjective standards and has anecdotally released very few

“old law” prisoners. Thus, ensuring job safety. This has cause at least on member to quit in
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 10 of 11. PageID #: 449




protest and the governor, who oversees this board, to call for its overhaul. This system is broken

and requires fixing either by the judiciary or the executive.

   XIII. RELIGIOUS SERVICES

   Plaintiff(s) have an absolute right under the First Amendment to attend services and practice

their given religion. Defendants as pointed out in the complaint, have failed to comply with this

precept. The allowance for religious practice is sporadic at best and nonexistent at worst.

   XIV. CLASSIFICATION

   The actions of three individuals should not affect the classification of other prisoners without

due process. Without making any effort to tie the actions of the escapees to those who were

disciplined, these individuals named in the complaint were removed or restricted within PC.

   XV.     DISCIPLINARY PROCEEDINGS

   The proceedings provided to PC inmates have not passed constitutional muster in both

practice and in theory. Inmates are denied documents to pursue appeals, and in some cases being

removed from PC without hearing at all. (Mann) The design and implementation of this

disciplinary system is the responsibility of the Defendants.

   XVI. SEARCH AND SEIZURE

   There is a procedure whereby the Plaintiff(s) are strip searched at the prison in Lucasville,

Ohio. This repeated action by the Defendants violate the Plaintiff(s) right against unreasonable

search and seizure.

   XVII. PROPERTY CLAIMS

       Plaintiff(s) have stated a valid claim that survives scrutiny under Civil Rule 12.

   XVIII. CONCLUSION
     Case: 3:18-cv-01352-JJH Doc #: 44 Filed: 02/03/20 11 of 11. PageID #: 450




   Plaintiff(s) has stated a claim for which relief can be granted. This is true for each and every

   allegations within the complaint. He would request that the court deny the motion to dismiss.

                                                      Respectfully submitted,


                                                     ___________________________
                                                     ERIC J ALLEN          (0073384)
                                                     The Law Office of Eric J Allen, LTD
                                                     4200 Regent, Suite 200
                                                     Columbus, Ohio 43219
                                                     Tele No. 614.443.4840
                                                      Fax No. 614.573.2924
                                                     Email:eric@eallenlaw.com

                                      Certificate of Service
I hereby certify that a copy of this motion was sent by the court’s electronic notification system
and by electronic email to the Defendant’s Counsel Mindy Worly.


                                                     _____________________
                                                     Eric Allen
